RHODES, C. J.
— I concur in the judgment, and also in the opinion of Mr. Justice Crockett, except on the point in respect to the admissibility of the testimony of Aughinbaugh to show what was said to him by W. W. Chipman in relation to his deed to E. S. Chipman. It will be admitted by everyone that the delivery of a deed may be verbal, and that it may be made to a stranger for the grantee. In order to give effect to the deed, the better opinion is that it is necessary to show its acceptance by the grantee: 2 Wash, on Real Prop. 580. The defendants were, in my opinion, entitled to prove what the grantor said, in order to show a verbal delivery of the deed to Aughinbaugh for the grantee, without first proving the fact or time of its acceptance' by the latter. Where an ultimate fact is to be established by proof of a series of probative facts, there is no rule of which I am aware requiring proof of the last fact in the series before adducing evidence of the first. The defendants, notwithstanding the exclusion of the evidence of the delivery of the deed, proved that the deed was accepted by the grantee, but after the lien of the Hibberd judgment had attached to the premises in controversy. The error of the court, therefore, in excluding the evidence was not productive of any injury to the defendants.